TUCKETT, Justice:
It would appear from the briefs that the defendant was found guilty of the violation of ordinance of Salt Lake City in two counts. One count was the offense of a battery, and the other count appears to have been a charge that the defendant obstructed one of the sidewalks of Salt Lake City. The defendant appears to have been sentenced to a term of 30 days in the Salt Lake County Jail on each count, and the sentence was suspended and the defendant placed on probation for the period of one year, con*229ditioned upon her not violating any law of the state of Utah nor of municipal ordinance. The defendant raises no question on this appeal on her conviction for battery, but she does contend that the ordinance concerning obstruction of the sidewalk is invalid by reason of uncertainty.
The section of the ordinance in question provides as follows:
Pedestrians shall not obstruct or prevent the free use of sidewalks or crosswalks by other pedestrians.
While the ordinance above quoted is general in terms, it would seem to us that if the legislative body of the City attempted to set out in detail all of the acts and objects which might obstruct free passage by users of a sidewalk, and to prohibit all of those acts that the ordinance would be so prolix and lengthy that the citizen could only with great difficulty determine what acts are prohibited. We are of the opinion that the terms of the ordinance are sufficiently clear and explicit to inform the citizens of the City as to the type of conduct prohibited.1
The judgment of the district court is affirmed.
CROCKETT, C. J., and CALLISTER, HENRIOD and ELLETT, JJ., concur.

. State v. Geurts, 11 Utah 2d 345, 359 P.2d 12.